Filed 7/25/22
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    FIRST APPELLATE DISTRICT

                            DIVISION FIVE

 THE PEOPLE,
           Plaintiff and Respondent,
                                               A163579
 v.
 SCOTLANE McCUNE,
                                               (Napa County Super. Ct.
           Defendant and Appellant.
                                               No. CR183930.)



      Scotlane McCune appeals from an order awarding victim
restitution. He contends the court lost jurisdiction to order
restitution when it terminated his probation early following a
change to the Penal Code that shortened his probationary term
from five years to two. We disagree. The court retained
jurisdiction to determine and award victim restitution under
Penal Code sections 1202.4 and 1202.46 1 irrespective of McCune’s
probation status. We therefore affirm.

                           BACKGROUND

       McCune crashed his cousin’s car into a tree, totaling the
car’s front end and injuring his passenger. He pled no contest to
felony hit and run involving injury (Veh. Code, § 20001, subd.
(a)), and the court dismissed a charge of misdemeanor driving
without a license (Veh. Code, § 12500, subd. (a)). As part of his
plea, McCune agreed to pay restitution to the victim (the
passenger).


       1   Undesignated statutory citations are to the Penal Code.
                                   1
      In June 2018, the court suspended imposition of sentence
and placed McCune on five years’ probation. McCune was ordered
to pay victim restitution in an amount to be determined by the
court and probation officer. Two and one-half years later, the
probation department filed and served notice that the victim
sought $30,166.23 to recoup medical expenses related to his
injuries.

       Effective the following day, January 1, 2021, the
Legislature enacted Assembly Bill No. 1950 (AB 1950) ((2019-
2020 Reg. Sess.), Stats. 2020, ch. 328, § 2). With exceptions not
pertinent here, the new law amended section 1203.1, subdivision
(a) to reduce the maximum felony probation term to two years.
Accordingly, two weeks later the probation department (with the
district attorney’s concurrence) petitioned to terminate McCune’s
probation. The petition stated McCune would remain liable for
victim restitution. The court granted it the same day.

       Just over a week later, the prosecution asked the court to
set a restitution hearing. The court requested briefing on
whether it retained jurisdiction to determine the amount of
restitution after probation terminated. Following argument, it
ruled that it did and ordered McCune to pay restitution in the
stipulated amount of $21,365.94.

                          DISCUSSION

       McCune does not dispute that the trial court had
fundamental jurisdiction when it set the restitution: the court
retained jurisdiction over the parties and subject matter after
McCune’s probation expired. (See People v. Ford (2015) 61
Cal.4th 282, 287.) The issue is whether the trial court exceeded
its jurisdiction—that is, whether the court had no statutory
authority to set the amount of restitution after his probation
expired. (Ibid.) This is a question of statutory interpretation,
which we review de novo. (Burke v. California Coastal Com.
(2008) 168 Cal.App.4th 1098, 1106.)
                                 2
                                 A.

       Proposition 8, adopted by the voters in 1982, marked a
sharp change in the state’s policy toward restitution. Formerly,
trial courts had discretion to impose victim restitution as a
condition of probation. (People v. Giordano (2007) 42 Cal.4th 644,
652 (Giordano).) Proposition 8 granted crime victims a
constitutional right to receive restitution from the convicted
person in nearly all cases: “It is the unequivocal intention of the
People of the State of California that all persons who suffer losses
as a result of criminal activity shall have the right to restitution
from the persons convicted of the crimes for losses they suffer. [¶]
Restitution shall be ordered from the convicted persons in every
case, regardless of the sentence or disposition imposed, in which
a crime victim suffers a loss, unless compelling and extraordinary
reasons exist to the contrary.” (Cal. Const., art. I, § 28, former
subd. (b).) In 2008, voters passed Proposition 9, which removed
the exception for “compelling and extraordinary reasons.” (Cal.
Const., art. I, § 28, subd. (b)(13); People v. Pierce (2015) 234
Cal.App.4th 1334, 1338, fn. 2.)

      Consistent with this mandate, the Legislature expanded
victims’ access to restitution in the 1990’s by enacting section
1202.4. (Giordano, supra, 42 Cal.4th at p. 653.) Section 1202.4
requires restitution in every case, whether or not probation is
granted. (Ibid.) Subdivision (f) of the statute addresses the
particular situation in this case: “[i]f the amount of loss cannot be
ascertained at the time of sentencing, the restitution order shall
include a provision that the amount shall be determined at the
direction of the court. The court shall order full restitution.” (§
1202.4, subd. (f).)

      In that situation—where the court defers setting the
amount of restitution until the victim’s loss becomes clear—
section 1202.46 extends the court’s jurisdiction to set the amount:
“Notwithstanding Section 1170, when the economic losses of a

                                  3
victim cannot be ascertained at the time of sentencing pursuant
to subdivision (f) of Section 1202.4, the court shall retain
jurisdiction over a person subject to a restitution order for
purposes of imposing or modifying restitution until such time as
the losses may be determined.” (§ 1202.46.)

      Recently, in People v. Zuniga (2022) 79 Cal.App.5th 870,
petn. for review filed July 15, 2022 (Zuniga), our colleagues in the
Fourth District considered a case on all fours with our case.
Following a hit-and-run, defendant Zuniga agreed to pay full
victim restitution in a plea deal and received three years’
probation. (Id. at pp. 871-872.) Because the victim’s losses were
not yet clear at the time of sentencing, the trial court included a
probation condition that Zuniga would pay restitution in an
amount to be determined later, as section 1202.4, subdivision (f)
prescribes. (Ibid.) As in our case, Zuniga’s probation was
terminated early, as a result of the new two-year limit in
Assembly Bill 1950. (Id. at p. 874.) Several months after his
probation expired, the court held a restitution hearing and set
the amount, despite Zuniga’s objection that the court had lost
jurisdiction. (Ibid).

       The Court of Appeal affirmed. The court explained that the
trial court had simply followed the process, in section 1202.4, for
awarding restitution when the amount is initially uncertain.
(Zuniga, supra, 79 Cal.App.5th at p. 875.) The trial court
retained jurisdiction under section 1202.46 to set the amount
notwithstanding the fact that Zuniga’s probation had expired.
(Id. at pp. 875-876.) The court observed that a contrary result
would frustrate the clear purpose of the constitutional mandate
to award victim restitution. (Id. at p. 876; Cal. Const., art. I, §
28.) It also noted that the result is consistent with People v.
Bufford (2007) 146 Cal.App.4th 966, 970-972 (Bufford), a non-
probation case, which held that section 1202.46 extends the
court’s jurisdiction to set restitution despite the defendant’s

                                 4
release from prison. (Zuniga, supra, at p. 876.) We agree with
Zuniga on all these points.

       As in Zuniga, section 1202.46 controls the result here.
Because the amount of restitution was uncertain at the time of
sentencing, the trial court followed the procedure in section
1202.4: it ordered restitution in an amount to be determined by
the court, and it set the restitution later when the amount could
be ascertained. (§ 1202.4, subd. (f).) It is immaterial that the
court set the amount after McCune’s probation had been cut
short by a change in law. Section 1202.46 expressly preserves
the court’s jurisdiction to follow the process in section 1202.4,
which serves the constitutional mandate to ensure full victim
restitution. (§§ 1202.4, subds. (a), (f), 1202.46; Cal. Const., art. I,
§ 28; Zuniga, supra, 79 Cal.App.5th at p. 876; Bufford, supra, 146
Cal.App.4th at p. 971.) Moreover, there is no basis to distinguish
non-probationary cases such as Bufford; the statutes apply to
both probation and non-probation cases. (§§ 1202.4, subds. (a),
(f), 1202.46.)

                                  B.

        McCune argues that section 1202.46 does not extend a
court’s jurisdiction to set restitution after a defendant’s probation
expires because the statute is implicitly circumscribed by other
statutes that generally authorize a court to revoke, modify, or
change probation conditions only during the probationary period.
(See, e.g., § 1203.3, subds. (a) [court may revoke, modify, or
change a probation order “during the term of probation”], (b)(4)
[court may modify terms of probation to ensure timely payment of
restitution “while on probation”] and (b)(5) [nothing prohibits
court from modifying amount of restitution “during the term of
probation”]; In re Griffin (1967) 67 Cal.2d 343, 346 [“ ‘the statute
itself furnishes the measure of the power which may thus be
exercised.’ ”].) McCune relies on Hilton v. Superior Court (2014)
239 Cal.App.4th 766, 775-776 (Hilton) and People v. Waters

                                   5
(2015) 241 Cal.App.4th 822, 829-831 (Waters), which support this
construction of the statutes.

        The Zuniga court distinguished Hilton and Waters. It
observed that, in Waters, the court ordered restitution for the
first time after the defendant’s probation had expired, and, in
Hilton, the court set restitution during the probationary period
but later increased the amount after the period had expired.
(Zuniga, supra, 79 Cal.App.5th at pp. 876-877.) In Zuniga, by
contrast, the trial court ordered restitution at the time of
sentencing and simply fixed the amount when it could be
determined, as sections 1202.4 and 1202.46 prescribe. (Ibid.)
The Zuniga court held that this did not “revoke, modify, or
change” the original restitution order within the meaning of the
general statute governing probation conditions, section 1203.3.
Hence, there is no conflict with section 1202.46. In a footnote,
the Waters court suggests a similar distinction. (Waters, supra,
241 Cal.App.4th at p. 831, fn. 5.)

      This analysis is somewhat unsatisfying. Hilton and Waters
purported to reconcile a potential conflict between the general
probation statute, section 1203.3, and the specific process for
deferring fixing the amount of restitution under sections 1202.4
and 1202.46. (Hilton, supra, 239 Cal.App.4th at pp. 779-783;
Waters, supra, 241 Cal.App.4th at pp. 829-831.) They
“harmonized” the statutes by holding that the Legislature
intended to limit the later statutes so that, like section 1203.3,
they allow a court to fix the amount of restitution only during the
probationary period. (Hilton, supra, at pp. 781-782; Waters,
supra, at pp. 830-831.) Hilton and Waters would thus preclude
the result in Zuniga because, under their interpretation, section
1202.46 does not extend a court’s jurisdiction beyond the
probationary period. Simply distinguishing them leaves the law
muddled.



                                 6
       We prefer a more straightforward approach. There is no
disharmony between sections 1203.3, 1202.4, and 1202.46.
Section 1203.3 grants courts authority and jurisdiction to revoke,
modify, or change probation conditions generally, including
restitution orders, during the term of probation. (§ 1203.3, subds.
(a), (b)(4), (b)(5).) Section 1202.4 grants additional authority to
address the specific situation in which “the amount of loss cannot
be ascertained at the time of sentencing,” and it mandates that
the restitution order “shall include a provision that the amount
shall be determined at the direction of the court.” (§ 1202.4,
subd. (f).) When a court follows this process, section 1202.46
grants the court jurisdiction “for purposes of imposing or
modifying restitution until such time as the losses may be
determined” (§ 1202.46), even if that occurs after probation has
ended. The statutes simply mean what they say. There is no
conflict to resolve.

      This approach has several other benefits. First, it gives
meaning to the language in section 1202.46 granting a court
“jurisdiction” to set restitution, which would be rendered
surplusage under Hilton and Waters. (See Tucker Land Co. v.
State of California (2001) 94 Cal.App.4th 1191, 1197.) Second, it
serves the constitutional mandate that crime victims shall be
awarded full restitution. (Cal. Const., art. I, § 28, subd.
(b)(13)(B); see also, § 1202.4, subd. (f).) Third, it avoids a conflict
with Bufford, supra, 146 Cal.App.4th 966, which adopts a
similarly straightforward interpretation of the statute in a non-
probation case. The Legislature intended sections 1202.4 and
1202.46 to apply in both probation and non-probation cases (see
Giordano, supra, 42 Cal.4th at p. 653), and nothing indicates it
intended to make it harder for victims in probation cases to
receive full restitution.

     Finally, we see no unfairness to defendants like McCune.
The Waters and Hilton courts were apparently concerned that

                                   7
courts could surprise former defendants by issuing restitution
orders out of the blue sky decades after probation ended.
(Waters, supra, 241 Cal.App.4th at p. 831; Hilton, supra, 239
Cal.App.4th at p. 769.) The process in sections 1202.4 and
1202.46 puts a defendant on notice at the sentencing hearing that
the court will issue a further restitution order once the victim’s
loss becomes more certain. Moreover, McCune agreed to pay
victim restitution as part of his plea deal. The court set the
restitution amount just halfway through his original five-year
probationary period, which ordinarily would raise no question
about jurisdiction. We see no reason why McCune should receive
a windfall simply because his probation was cut short by a
change in the law.

                         DISPOSITION

      The restitution order is affirmed.




                                 8
                                           ______________________
                                           BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
WISEMAN, J. *



A163579




      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                 9
Napa County Superior Court No. CR183930, Hon. Elia Ortiz.

Kaiya R. Pirolo, under appointment by the First District
Appellate Project, for Defendant and Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Senior Assistant Attorney
General, Melissa Mandel, Supervising Deputy Attorney General,
and Teresa Torreblanca, Deputy Attorney General, for Plaintiff
and Respondent.




                               10